                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JACKIE DELMAS MASON,

                          Plaintiff,
      v.                                                Case No. 19-cv-992-pp

DR. MANLOVE, et al.,

                        Defendants.
______________________________________________________________________________

      ORDER GRANTING PLAINTIFF’S REQUEST TO FILE AMENDED
    COMPLAINT (DKT. NO. 12) AND SCREENING AMENDED COMPLAINT
                          UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      On September 29, 2020, the court screened plaintiff Jackie Delmas

Mason’s pro se complaint (filed under 42 U.S.C. §1983) and allowed him to

proceed against several medical officials from the Health Services Unit at

Waupun Correctional Institution, where he is incarcerated. Dkt. No. 9. The

court permitted the plaintiff to proceed against defendants Lisa Cervantes,

Jeffery Manlove, Paul Bekx, Frederick Fron,1 Nancy Garcia, Salam Syed,

Nathan Tapio and Cheryl Jeanpierre on a claim that they failed to provide him

with medication to treat his Hepatitis C. Id. at 8. The court also permitted the

plaintiff to proceed against Cervantes, Manlove, Garcia, Syed, Tapio, Blythe

Foster and Lisa Dykstra on a claim that those defendants prescribed him

inappropriate medications that are contraindicated for Hepatitis C. Id. at 9. The


1 The docket alternatively lists this defendant’s surname as “Kron.” Because
this defendant has not answered the complaint, and because the court is
dismissing him from the lawsuit, the court need not determine which name is
the correct one.


           Case 2:19-cv-00992-PP Filed 01/25/21 Page 1 of 8 Document 23
court did not permit the plaintiff to proceed against Fron/Kron, Bekx,

Jeanpierre and Tapio on his claim that they performed repeated, ineffective

blood draws. Id. at 10.

      Two weeks later, the court received from the plaintiff a motion to amend

the complaint, accompanied by a proposed amended complaint. Dkt. Nos. 12,

12-1. The plaintiff stated that he recently had received the medication to treat

his Hepatitis C and moved to dismiss the claim against defendants Cervantes,

Manlove, Bekx, Fron/Kron, Garcia, Syed, Tapio and Jeanpierre for not

providing him that medication. Dkt. No. 12 at 1. The plaintiff stated that he

also wanted to dismiss his claim against defendants Fron/Kron, Bekx,

Jeanpierre and Tapio regarding the ordering of repeated blood draws (on which

the court had not allowed him to proceed). Id. The proposed amended

complaint names defendants Manlove, Garcia, Syed, Tapio, Jeanpierre and

Nurse Mary Moore (a new defendant) and seeks to proceed only on the

plaintiff’s claim that those defendants provided him inappropriate medication.

Dkt. No. 12-1.

      Under Federal Rule of Civil Procedure 15, “[a] party may amend its

pleading once as a matter of course within” twenty-one days of service or

within twenty-one days after service of a responsive pleading. Fed. R. Civ. P.

15(a)(1). The court received the plaintiff’s motion to amend and the proposed

amended complaint two weeks after the original complaint was electronically

served on the defendants but before any defendant had answered. All

defendants except Fron/Kron and Jeanpierre since have answered the original


                                        2

        Case 2:19-cv-00992-PP Filed 01/25/21 Page 2 of 8 Document 23
complaint. Dkt. Nos. 18, 20. None of the defendants have responded to the

plaintiff’s motion to amend the complaint.

      The court will grant the plaintiff’s motion, allow him to file the amended

complaint and dismiss his claim that Cervantes, Manlove, Bekx, Fron/Kron,

Garcia, Syed, Tapio and Jeanpierre failed to provide him medication for

Hepatitis C. Below it screens the amended complaint.

I.    Screening the Amended Complaint (Dkt. No. 12-1)

      A.      Federal Screening Standard

      As explained in the order screening the original complaint, the court

must screen complaints brought by prisoners seeking relief from a

governmental entity or officer or employee of a governmental entity. 28 U.S.C.

§1915A(a). The court must dismiss a complaint if the prisoner raises claims

that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the amended complaint states a claim, the court

applies the same standard that it applies when considering whether to dismiss

a case under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851

F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State

Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, the amended

complaint must include “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The amended complaint

must contain enough facts, accepted as true, to “state a claim for relief that is


                                         3

           Case 2:19-cv-00992-PP Filed 01/25/21 Page 3 of 8 Document 23
plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows a court to draw

the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.      The Plaintiff’s Allegations

      As noted, the amended complaint names one new defendant, Nurse Mary

Moore, who (along with all named defendants) allegedly worked in the Health

Services Unit at Waupun. Dkt. No. 12-1 at 2. The plaintiff reiterates that he

has been incarcerated at Waupun since May 2013. Id. at 2–3. Before he was

incarcerated, the plaintiff was diagnosed with Hepatitis C. Id. at 3. He alleges,

very broadly, that “[t]he defendant’s all clearly [were] aware of the plaintiff’s

medical condition [but] repeatedly prescribed the plaintiff acetaminophen,

meloxicam, and salsalate.” Id. The plaintiff alleges that those medications


                                            4

           Case 2:19-cv-00992-PP Filed 01/25/21 Page 4 of 8 Document 23
“should not be given to patient’s with liver disease.” Id. He also alleges that “the

defendant’s prescribed these medications to the plaintiff for period’s of time

longer then the manufacturer’s recommended patient’s be prescribed these

medications.” Id. The plaintiff says Dr. Manlove approved the prescriptions and

“the above named defendant’s” prescribed them to him. Id. The plaintiff alleges

that as a result of the defendants prescribing those medications, he suffered

moderate loss of kidney function and pain and suffering. Id. He seeks

unspecified monetary damages. Id. at 4.

      C.      Analysis

      As explained in the order screening the original complaint, the plaintiff’s

allegations that he was provided inadequate medical care fall within the ambit

of the Eighth Amendment. Dkt. No. 9 at 7 (citing Lockett v. Bonson, 937 F.3d

1016, 1022 (7th Cir. 2019), and Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir.

2014)). The court noted in the order screening the original complaint that the

plaintiff “[did] not specifically state that these defendants knew that

acetaminophen and meloxicam were contraindicated or that they were giving

him the medications in higher doses and for longer periods than

recommended.” Id. at 9. The amended complaint does not correct that

problem. In fact, the amended complaint is less clear or specific than the

original complaint. The original complaint specified that Garcia, Syed, Tapio

and Manlove prescribed the medications contraindicated for Hepatitis C. Dkt.

No. 1 at 5. The amended complaint, however, alleges generally that “the

defendants” prescribed the medications. The most specific allegation against a


                                         5

           Case 2:19-cv-00992-PP Filed 01/25/21 Page 5 of 8 Document 23
particular individual is that the “medications were prescribed to the plaintiff

between 2013, and 2020 by the above named defendant’s with Dr. Manlove

approving the prescription.” Dkt. No. 12-1 at 3. Otherwise, the amended

complaint does not allege what any specific defendant did or knew about the

plaintiff’s medical care.

      In the order screening the original complaint, the court took note of the

plaintiff’s similarly vague allegations related to his claim that the defendants

failed to provide him medication to treat his Hepatitis C. Dkt. No. 9 at 8, n.2.

Nonetheless, the court allowed the plaintiff “to proceed on these very broad

allegations at the screening stage,” with a warning that such broad allegations

might not survive a motion to dismiss or for summary judgment. Id. Although

the allegations in the amended complaint are as vague or more vague than

those in the original complaint, the court will allow this claim to proceed with

the same warning.

      The court will allow the plaintiff to proceed on the sole claim in the

amended complaint: that defendants Manlove, Garcia, Syed, Tapio, Jeanpierre

and Moore provided him acetaminophen, meloxicam and salsalate despite

knowing that he had Hepatitis C and in larger doses and for longer times than

recommended. The court will dismiss all other defendants and claims.

II. Conclusion

      The court GRANTS the plaintiff’s motion to amend his complaint. Dkt.

No. 12. The court ORDERS the Clerk of Court to docket the amended

complaint (Dkt. No. 12-1) as the operative complaint.


                                         6

         Case 2:19-cv-00992-PP Filed 01/25/21 Page 6 of 8 Document 23
        The court DISMISSES defendants Paul Bekx, Frederick Fron/Kron,

Blythe Foster, Lisa Dykstra and Lisa Cervantes.

        Under an informal service agreement between the Wisconsin Department

of Justice and this court, the court will transmit a copy of the amended

complaint and this order to the Wisconsin Department of Justice for service on

defendants Jeffery Manlove, Nancy Garcia, Salam Syed, Nathan Tapio and

Mary Moore. Under the informal service agreement, the court ORDERS those

defendants to file a responsive pleading to the amended complaint within sixty

days.

        A review of the docket shows that Cheryl Jeanpierre was never served

with the original complaint. The court therefore ORDERS the U.S. Marshals

Service to serve a copy of the amended complaint and this order on defendant

Cheryl Jeanpierre at Premier Medical Staffing, 10150 W. National Ave. #150,

Milwaukee, WI 53227 under Federal Rule of Civil Procedure 4. Congress

requires the U.S. Marshals Service to charge for making or attempting such

service. 28 U.S.C. §1921(a). Although Congress requires the court to order

service by the U.S. Marshals Service, it has not made any provision for either

the court or the U.S. Marshals Service to waive these fees. The current fee for

waiver-of-service packages is $8.00 per item mailed. The full fee schedule is

provided at 28 C.F.R. §§0.114(a)(2), (a)(3). The U.S. Marshals Service will give

the plaintiff information on how to remit payment. The court is not involved in

collection of the fee. The court ORDERS defendant Jeanpierre to file a

responsive pleading to the amended complaint within sixty days of service.


                                        7

          Case 2:19-cv-00992-PP Filed 01/25/21 Page 7 of 8 Document 23
      The court will enter a scheduling order once the defendants have

answered the amended complaint. The court reminds the parties that they may

not begin discovery until after the court enters that order setting deadlines for

completing discovery and filing dispositive motions.

      The court reminds the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court also reminds the plaintiff

that it is his responsibility to promptly notify the court if he is released from

custody or transferred to a different institution. The plaintiff’s failure to keep

the court advised of his address may result in the court dismissing the case

without further notice.

      Dated in Milwaukee, Wisconsin, this 25th day of January, 2021.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         8

         Case 2:19-cv-00992-PP Filed 01/25/21 Page 8 of 8 Document 23
